Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00683-CR

                                   EX PARTE Robert GOMEZ

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR1918
                           Honorable Lorina I. Rummel, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 25, 2015

PERMANENTLY ABATED

           On February 11, 2015, appellant’s attorney notified this court that appellant died on

February 7, 2015. The appeal was perfected before appellant’s death, and this court has not yet

issued a mandate. Accordingly, the appeal is permanently abated. TEX. R. APP. P. 7.1(a)(2);

Vargas v. State, 659 S.W.2d 422, 423 (Tex. Crim. App. 1983).

                                                  Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH